DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher D. Ward on 01/04/2021.

The application has been amended as follows: 
The previously withdrawn clams 3 and 10 are canceled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, the prior art of record fails to anticipate or render obvious a bicycle operating device comprising: a base member including a pommel portion; a brake operating member pivotably coupled to the base member about a first pivot axis; an electrical switch; a wireless communication unit including an antenna, connected to the electrical switch, the wireless communication unit being disposed on the base member, a first distance 
With regards to claim 19, the prior art of record fails to anticipate or render obvious a bicycle operating device comprising: a base member including a pommel portion; a brake operating member pivotably coupled to the base member about a first pivot axis; an electrical switch; a wireless communication unit including an antenna, connected to the electrical switch, the wireless communication unit being disposed on the base member, a first distance from the wireless communication unit to the pommel portion is greater than a second distance from the wireless communication unit to the first pivot axis; an informing unit disposed on the base member, including at least one of a light emitting element or a buzzer; and a power supply electrically connected to at least one of the electrical switch and the wireless communication unit, at least part of the power supply is disposed closer to the first end portion than the first pivot axis when viewed from a direction parallel to the first pivot axis, wherein the informing unit is electrically connected to the wireless communication unit on a same electrical substrate, and the wireless communication unit including the antenna, the power supply, and the informing unit are provided as an electrical unit disposed on the base member between the first pivot axis and the first end portion of the base member when viewed from the direction parallel to the first pivot axis.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218.  The examiner can normally be reached on Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/MAHBUBUR RASHID/Examiner, Art Unit 3657